Citation Nr: 9915285	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-05 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the injuries sustained by the veteran on February 21, 
1969, involving gunshot wounds to the back, left arm, and 
lung, were incurred as a result of willful misconduct and not 
in the line of duty.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the 
veteran's claim for service connection for residuals of 
gunshot wounds to the back, the arm, and the lung, on the 
basis that they injuries were due to the veteran's own 
willful misconduct.  The veteran submitted a notice of 
disagreement in February 1998; a statement of the case was 
issued in March 1998; the substantive appeal was received in 
April 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  On February 21, 1969, while on leave to visit his mother 
and family, the veteran threatened his family with a rifle; 
the police were summoned and the veteran also threatened the 
police with the rifle.

3.  As a result of the altercation, the veteran sustained 
gunshot wounds to his back, arm, and lung; the veteran was 
charged with a felonious assault.

4.  The veteran's actions in connection with the February 21, 
1969, shooting incident involved deliberate or intentional 
wrongdoing with knowledge of or wanton disregard of its 
probable consequences, and said actions were the proximate 
cause of his injuries.  


CONCLUSION OF LAW

The injuries sustained by the veteran on February 21, 1969, 
involving gunshot wounds to the back, left arm, and lung, 
resulted from the veteran's own willful misconduct, and were 
not, therefore, incurred in the line of duty.  38 U.S.C.A. 
§§ 105, 1110, 5107 (West 1991); 38 C.F.R. §§ 3.1, 3.301 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises out of the veteran's initial claim 
for service connection for residuals of gunshot injuries, 
sustained in February 1969, while he was visiting his mother 
during his period of active military duty.  According to the 
evidence of record, including the veteran's testimony 
presented at a July 1998 hearing, and a copy of a police 
report from the Missouri State Highway Patrol, dated in 
February 1969, the veteran was shot by a police officer 
following a family altercation.  At the July 1998 hearing, 
the veteran described his version of the events.  He 
indicated that the police officer had been threatening him 
for three years.  He also stated that he was not necessarily 
fleeing from the police officer, but that he was trying to 
save his own life.  

According to the police report, the veteran was home on leave 
to visit his mother, and had been drinking and fighting with 
his family all day.  He threatened his family with a rifle, 
causing his mother and her youngest children to flee the 
house to a location a mile away.  The police were summoned, 
and the veteran also threatened the police with the rifle.  
The police persuaded the veteran to come with them to see his 
mother, but he refused to ride in the Patrol car, so he 
followed in his own car.  The veteran said a few words to his 
mother, and then took off down a side street, squealing his 
wheels and fishtailing all over the road.  He told the police 
he was going to shoot them and aimed the rifle at them, so an 
officer shot the veteran with a riot gun.  The veteran was 
taken to the hospital, and was later reported to be in 
satisfactory condition.  

Information in the veteran's claims file reveals that a 
search was made for the hospital records from the veteran's 
hospitalization following the February 1969 incident 
described above.  However, those records were not available.  
In any event, the nature of the veteran's injuries are not 
pertinent to this appeal.  Rather, this appeal concerns 
whether the veteran's injuries were incurred in the line of 
duty, or whether they are due to the veteran's own willful 
misconduct.

In a January 1998 VA administrative decision, the RO 
determined that the veteran's injuries sustained in February 
1969 were not incurred in the line of duty.  The RO found 
that the accident represented a deliberate or intentional 
wrongdoing, on the part of the veteran, with reckless 
disregard for probable consequences.  Hence, in a January 
1998 rating decision, the RO denied service connection for 
residuals of gunshot wounds to the back, arm, and lung.  The 
veteran disagreed with that decision, and initiated the 
present appeal.  Essentially, the veteran maintains that the 
injuries were incurred in the line of duty.

According to the law, an injury or disease incurred during 
active military, naval, or air service will be deemed to have 
been incurred in the line of duty and not the result of the 
veteran's own misconduct when the person on whose account 
benefits are claimed was, at the time the injury was suffered 
or disease contracted, in active military, naval, or air 
service, whether on active duty or on authorized leave, 
unless such injury or disease was a result of the person's 
own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(a).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  
It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  38 C.F.R. 
§ 3.1(n)(3).

The Board has thoroughly reviewed all the evidence of record, 
and finds that the veteran's injuries sustained on February 
2, 1969, were incurred as a result of his own willful 
misconduct, for the following reasons.  Initially, the Board 
notes that there was no service department finding as to 
whether the veteran's injuries were incurred in the line of 
duty, or whether they were due to willful misconduct.  
Nevertheless, upon the Board's review of the circumstances 
surrounding the February 2, 1969 incident, the Board finds 
that the injuries were due to the veteran's willful 
misconduct.  In that regard, the Board notes that the veteran 
had been reportedly drinking and fighting with his family all 
day.  Significantly, the Board finds that the veteran's 
display of a rifle while appeari9ng to threaten his family as 
well as police officers was a deliberate and intentional 
wrongdoing, and the veteran was in reckless disregard of the 
probable consequences of carrying a rifle while displaying 
threatening behavior.  See 38 C.F.R. § 3.1(n)(1).  

The Board acknowledges the veteran's testimony presented at 
the July 1998 hearing, and the Board does not dispute the 
veracity of the veteran's description of the series of events 
on February 2, 1969.  Nevertheless, the veteran testified 
that he had the rifle in his possession, when the police were 
following him; although the veteran indicated that the rifle 
was not loaded.  The Board finds that the veteran either knew 
or should have known of the consequences of carrying a rifle 
in this situation.  Furthermore, the Board notes that the 
police report was drafted shortly following the February 1969 
incident, while the veteran's testimony was provided almost 
thirty years following the incident.  As such, the Board 
finds that it is reasonable to rely on the police report for 
an accurate description of the February 1969 incident.  

In short, for the foregoing reasons, the Board finds that the 
veteran engaged in willful misconduct at the time of the 
incident on February 21, 1969, and that therefore, the 
injuries sustained in that incident, including gunshot wounds 
to the back, left arm, and lung, were not incurred in the 
line of duty.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1, 
3.301.  

The Board has considered the provisions of 38 U.S.C.A. § 5107 
regarding the benefit of the doubt, but the Board does not 
find that the evidence is so evenly balanced regarding any 
material issue to this appeal. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

